John Vsher plaint. agt Hezekiah Vsher Defendt in an action of reveiw of a case tried at the County Court held at Boston. October. 30th 1677. where the sd John Vsher obtained judgemt agt Hezekiah Vsher forfiture of a bond of Seven thousand pounds, from which Judgemt Hez: Vsher appealed perticularly for the non compliance with the articles wherein the sd Hez: Vsher is obliged to pay one thousand pound Starling in England. . . . The Jury . . . found for the plaint. forfiture of the bond Seven thousand pounds money and costs of Court: The Defendt appealed from this Judgemt unto the next Court of Assistants and put in Security for the prosecution thereof to Effect.